Order entered March 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00340-CV

                              IN RE H.E. TRANS, INC., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-09546

                                            ORDER
       Before the Court is the petition for writ of mandamus filed by H.E. Trans, Inc. The Court

requests that real party in interest and respondent file their responses to the petition for writ of

mandamus, if any, by April 7, 2014.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE